Citation Nr: 1813803	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-50 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to payment of withheld VA compensation benefits for a dependent spouse for the period from December 1, 1992 through March 31, 2015.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1954 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of April 2015 by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In an April 2015 administrative decision, the Veteran was awarded additional compensation for a dependent spouse effective December 1, 1992; such compensation from December 1, 1992 through March 31, 2015 was withheld by VA.

2. The Veteran was in receipt of military disability retirement pay from December 1, 1992 through March 31, 2015. 


CONCLUSION OF LAW

The Veteran is not entitled to receipt of the withheld disability compensation for a dependent spouse for the period when the Veteran also received military retirement pay, specifically December 1, 1992 through March 31, 2015. 38 U.S.C. §§ 1115, 5304, 5305 (2012); 38 C.F.R. §§ 3.4, 3.401, 3.750 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Because the outcome of this issue is determined solely as a matter of applicable law (rather than by facts that are in dispute or that could potentially result in a favorable decision with further development), VA's duties to notify and assist do not apply. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

II. Legal Criteria

Any Veteran entitled to receive retirement pay based on military service may not receive such payment concurrently with VA compensation benefits. 38 U.S.C. §§ 5304, 5305; 38 C.F.R. § 3.750. A Veteran may receive VA compensation upon filing a waiver of so much of his retirement pay as is equal in amount to the compensation to which he is entitled. See id. When a Veteran is in receipt of military retirement pay, awards of compensation to the Veteran are effective from the "[d]ate of entitlement if [an election is] timely filed. Subject to prior payments of retirement pay." 38 C.F.R. § 3.401(e)(1) (emphasis added).

An additional amount of compensation may be payable for a spouse where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).

An agency's authority [such as VA] is limited to that expressly provided by law, see e.g., Killip v. Office of Personnel Mgmt., 991 F.2d 1564, 1569 (Fed. Cir. 1993), and money may be paid from the Federal Treasury only in the manner expressly authorized by statute. See Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 424 (1990).



III. Factual Background and Analysis

The Veteran states that VA improperly withheld an award of retroactive spousal dependency benefits. Although he received military retirement pay throughout the relevant appeal period, he requests that VA communicate with Defense Finance and Accounting Services (DFAS) so that he may receive the retroactive benefits in lieu of the retirement pay he already received (in the amount of VA compensation withheld). He requests such action because the retroactive VA compensation benefits would be tax-free, whereas he paid taxes on his retirement pay. 

In a December 1977 rating decision, the Veteran was granted service connection for disabilities resulting in a combined rating of 30 percent disabling; he has maintained that combined rating throughout the relevant period. The rating decision noted that he could not receive his compensation benefits because he was receiving military service retirement payments. In November 1978, he elected to receive VA compensation in lieu of the portion of his military retirement pay equal in amount to the compensation he was receiving. In April 1983, the Veteran was granted dependency compensation for his spouse and child [the later removal of benefits for the Veteran's child is not related to the current issue].

In November 1992, VA notified the Veteran that his spousal dependency benefits would be terminated, effective December 1, 1992, because his spouse's Social Security Number had not been submitted, as requested in July 1992 and September 1992 correspondence. [The Board acknowledges that all the noted correspondence was returned to VA as undeliverable. VA was not notified of the Veteran's new address until July 2009, and, in any event, whether the Veteran received the correspondence has no bearing on the legal outcome of this case, because he was eventually awarded retroactive benefits, effective December 1, 1992.]

In February 2014, the Veteran applied to have his spouse added as a dependent. In April 2015, VA awarded the Veteran spousal dependent benefits, effective December 1, 1992. However, VA withheld all retroactive benefits from December 1, 1992 through March 31, 2015, because the Veteran received retirement pay during that time period and was not entitled to concurrent payments.

The Board understands and appreciates the Veteran's contentions in this case. However, there is no legal authority that would permit the Board to order an action to have DFAS recalculate approximately 22 years of retirement pay, somehow deposit back-payment from the Veteran all overpaid retirement pay, and then have VA pay the Veteran the withheld compensation. Contrary to the Veteran's requested relief, legal authority expressly provides that elections to waive retirement pay are effective subject to prior payments of retirement pay. See 38 C.F.R. § 3.401(e)(1). Because the Veteran received military retirement payments from December 1, 1992 through March 31, 2015 that did not exclude the amount VA dependent spousal compensation benefits, such compensation benefits were appropriately withheld. 

To the extent that the Veteran's arguments could be viewed as a request for equitable relief, the Board notes it does not have authority to grant benefits on an equitable basis. See 38 U.S.C. § 503; 38 C.F.R. § 2.7; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). Any request for equitable relief must be presented to the Secretary of VA. Id. 

Because the law is dispositive, the issue must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, a claim should be denied on the basis of the absence of legal merit).


ORDER

Entitlement to payment of withheld VA compensation benefits for a dependent spouse for the period from December 1, 1992 through March 31, 2015 is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


